Exhibit 10.489

 

PROMISSORY NOTE

(“Note”)

 

$15,150,000.00

Winter Park, Florida

 

October 30, 2002

 

THE UNDERSIGNED, (“Maker”), promises to pay to the order of AMSOUTH BANK, a bank
organized under the laws of Alabama, (“Payee”), whose mailing address is Post
Office Box 588001, Orlando, Florida 32858, the principal sum of FIFTEEN MILLION
ONE HUNDRED FIFTY THOUSAND DOLLARS ($15,150,000.00), or so much thereof as may
be advanced and outstanding from time to time, with interest on the unpaid
principal from the date of each such advance at the following rate and payable
in the following manner:

 

(a)           Definitions.  For the purposes of the determination of the payment
terms to be applied to this Note, the following definitions shall apply:

 

i.              “Accelerated Maturity Date” shall mean April 30, 2003.

 

ii.             “Calculation Rate” shall mean assumed interest rate of the
greater of (a) the then current interest rate applicable to this Note or (b) the
yield on U.S. government securities adjusted to a constant maturity of ten (10)
years as reported or made available by the Federal Reserve in the most recently
released Statistical Release H.15 or as otherwise released or reported as of the
Maturity Date plus two hundred (225) basis points (two and one-quarter percent
(2.25%) per annum) or 2 (c) eight percent (8.00%) per annum.

 

iii.            “Debt Service Coverage Ratio” shall mean that ratio that actual
rents to be received in accordance with signed and delivered lease agreements
with tenants and lease agreements approved by the Lender less all operating
expenses (including an appropriate capital reserve approved by the Lender and
adequate accruals for real estate taxes and insurance) bears to the principal
payments due pursuant to the terms of this Note together with interest thereon
based on the Calculation Rate.

 

iv.            “Extended Maturity Date” shall mean April 30, 2005.

 

v.             “Extension Notice” shall mean a written notice delivered to Payee
whereby Maker exercises its option to extend the Maturity Date in accordance
with the terms and conditions of this Note.

 

vi.            “Extension Period” shall mean the period beginning with the
Maturity Date and ending one day prior to the Extended Maturity Date.

 

vii.           “Loan Documents” shall mean this Note, the Mortgage securing this
Note and all other loan documents as may be now or hereafter executed in
connection therewith.

 

viii.          “Maturity Date” shall mean April 30, 2004.

 

ix.            “Payment Date” shall mean the 20th day of each month during the
term of this Note.

 

x.             “Project” shall mean the property and improvements constructed
thereon encumbered by the lien of the Mortgage securing this Note.

 

(b)           The interest rate shall be a variable rate equal to two hundred
fifty (250) basis points (two and one-half percent (2.50%) per annum) in excess
of the LIBOR Base Rate (the “Stated Rate”).  As used herein, the “LIBOR Base
Rate” shall mean the average

 

--------------------------------------------------------------------------------


 

offered rate in the London interbank market for deposits in U.S. dollars for a
one (1) month period (or if the reporting source utilized by Payee shall report
the LIBOR Base Rate in daily rather than monthly increments, shall mean a thirty
(30) day period) as published in the Wall Street Journal or such other
comparable financial information reporting service used by the Payee at the time
such rate is determined. The interest rate shall be adjusted prospectively on
each Payment Date, as hereinafter defined, utilizing the LIBOR Base Rate on each
such Payment Date.

 

(c)           Interest on this Note, as calculated above in paragraph (b), shall
be payable monthly in arrears on each Payment Date during the term of this Note
commencing with the first Payment Date following the date of this Note.

 

(d)           The entire unpaid principal balance, together with accrued
interest, shall be due and payable on or before the Maturity Date.

 

(e)           Notwithstanding the terms of paragraph (d) above, unless Maker
shall have satisfied each and every term and condition set forth in Section 7.8
of the Construction and Loan Agreement governing the Project of even date
herewith executed by the Maker and the Payee, the Payee shall have the option,
to be exercised or not exercised in Payee’s sole and absolute discretion, to
declare the entire unpaid principal balance, together with accrued interest
immediately due and payable at any time on or after the Accelerated Maturity
Date.

 

(f)            Further notwithstanding the terms of paragraph (d) above the
provided the Payee shall not have exercised its option set forth in paragraph
(e) above, the Maker shall have the option to extend the term of this Note from
the Maturity Date to the Extended Maturity Date provided that Maker shall have
satisfied the following terms and conditions:

 

i.              Maker shall have delivered to Payee an Extension Notice
requesting the extension of the Maturity Date (aa) not later than thirty (30)
days prior to the Maturity Date and (bb) not earlier than sixty (60) days prior
to the Maturity Date; and

 

ii.             Maker shall have paid to Payee an extension fee of one-quarter
of one percent (.25%) of the outstanding disbursed and undisbursed principal
balance of this Note.

 

iii.            At the time of delivery of the Extension Notice there is no
outstanding uncured event of default in this Note or any of the Loan Documents;
and

 

iv.            With the exception of interest reserve, Maker is eligible for the
final advance of funds pursuant to the Loan Documents; and

 

v.             There exists no unsatisfied claim of lien in connection with the
Project; and

 

vi.            The Project is projected to maintain a Debt Service Coverage
Ratio of no less than 1.25:1.00 for the twelve (12) month period following the
Maturity Date as determined by Payee in Payee’s sole discretion.

 

vii.           Payee has been provided and has approved the updated financial
statements of Robert M. Renfro, Mary Renfro and Ernest C. Euler, current as of
no more than sixty (60) days prior to the Maturity Date and demonstrating no
adverse change to the financial condition of such individuals.

 

Provided that Maker shall have timely and properly delivered the Extension
Notice and the foregoing terms and conditions are satisfied, then during the
Extension Period, interest on

 

2

--------------------------------------------------------------------------------


 

this Note and principal shall be paid in accordance with the following
paragraphs (g), (h) and (i):

 

(g)           Interest on this Note, as calculated above in paragraph (b), shall
be continue to be payable monthly in arrears on each Payment Date commencing
with the Maturity Date.

 

(h)           Principal shall be paid in consecutive monthly installments of
FIFTY THOUSAND FIVE HUNDRED and NO/100 DOLLARS ($50,500.00) on each Payment Date
commencing with the Maturity Date.

 

(i)            The entire unpaid principal balance, together with accrued
interest, shall be due and payable on or before the Extended Maturity Date.

 

Default Rate.  After the occurrence of an Event of Default, as hereinafter
defined or after maturity, this Note and all sums due hereunder shall bear
interest at the maximum allowable rate permitted by law (“Penalty Rate”) from
the date of default or maturity until paid.

 

Interest Basis.  Interest shall be calculated on the basis of a three hundred
sixty (360) day year for actual days elapsed.

 

Interest Parity.  This loan evidenced by this Note is being made pursuant to the
rate provisions of Chapters 665 and 687 of the Florida Statutes.

 

Late Charge.  The Maker agrees to pay to Payee, on demand, a late charge equal
to 5% of any installment that is not paid within 15 days after it is due and 5%
of the interest portion of the payment due upon the final maturity date of this
note if that payment is not paid within 15 days after it is due. This provision
shall not be deemed to excuse a late payment or be deemed a waiver of any other
right Payee may have, including, without limitation, the right to declare the
entire unpaid principal and interest immediately due an payable.

 

Prepayment.  The Maker shall have the privilege of prepaying this Note in part
or in full, without penalty, at any time, and any prepayment shall be applied to
the installment or installments of principal last maturing. No partial
prepayment shall excuse or defer Maker’s subsequent payment obligations.

 

Security.  This Note is secured by, among other things, a Mortgage (the
“Mortgage”) upon real property (the “Property”) in Brevard County, Florida. This
Note, the Mortgage and other loan documents as may be now or hereafter executed
in connection therewith (“Loan Document(s)”) shall together evidence the debt
and constitute the security for the Note.

 

Application of Payments.  All payments made on the indebtedness evidenced by
this Note shall be applied first to repayment of monies paid or advanced by
Payee on behalf of the Maker in accordance with the terms of the Loan Documents,
and thereafter shall be applied to payment of accrued interest, and lastly to
payments of principal in the inverse order of their maturity. No partial
prepayment of principal will have the effect of postponing, satisfying, reducing
or otherwise affecting any scheduled installment before this Note is paid in
full.

 

Place and Manner of Payment.  All payments of interest and principal are payable
in lawful money of the United States of America in cash or immediately available
funds, at the Payee’s office at which the payment is made, or at such other
place as the Payee may designate in writing. At its option, the Payee may elect
to give the Maker credit for any payment made by check or other instrument in
accordance with the Payee’s availability schedule in effect from time to time
for such items and instruments, which the Payee will make available to the Maker
on request.

 

Events of Default.  Maker shall be in default in this Note upon the occurrence
of any of the following events, circumstances or conditions (each an “Event of
Default”):

 

3

--------------------------------------------------------------------------------


 

(a)           Maker’s failure to make any payment of any sum due hereunder on or
before the due date thereof without further notice or demand, or to make any
other payment due, in accordance with its terms, by the Maker to the Payee under
any other promissory note or under any security agreement or other written
obligation of any kind now existing or hereinafter created.

 

(b)           The existence of a default or breach of any of the terms of this
Note or any other Loan Document that is not cured within any applicable grace
and/or cure period without further notice or demand.

 

Remedies after Default.  At the option of Payee, all or any part of the
principal and accrued interest on the Note, and all other obligations of the
Maker to the Payee shall become immediately due and payable without additional
notice or demand, upon the occurrence of an Event of Default or at any time
thereafter. Payee may exercise all rights and remedies provided by law, equity,
this Note or any other Loan Document or any other obligation of the Maker to the
Payee. All rights and remedies as set forth in the Loan Documents are cumulative
and concurrent and may be pursued singularly, successively or together, at the
sole discretion of Payee, and may be exercised as often as occasion therefore
shall arise. Such remedies are not exclusive, and Payee is entitled to all
remedies provided at law or equity, whether or not expressly set forth therein.
No act, or omission or commission or waiver of Payee, including specifically any
failure to exercise any right, remedy or recourse, shall be effective unless set
forth in a written document executed by Payee and then only to the extent
specifically recited therein. A waiver or release with reference to one event
shall not be construed as continuing, as a bar to, or as a waiver or release of,
any subsequent right, remedy or recourse as to any subsequent event, nor shall
any single or partial exercise thereof preclude any other or further exercise or
the exercise of any other right, remedy or recourse. No notice to or demand on
any party liable for the payment of this Note in any case shall entitle any such
party to any other or further notice or demand in the same, similar or other
circumstances.

 

Right of Set-off.  Neither the Maker, any co-signer, endorser, surety nor
guarantor shall have any right of set-off against the Payee under this Note or
under any Loan Document executed in connection with the loan evidenced by this
Note. In addition to the remedies provided for herein, the Maker, each
co-signer, endorser, surety or guarantor grants to the Payee a security interest
in any funds or other assets from time to time on deposit with or in possession
of the Payee, and the Payee may, at any time set-off the indebtedness evidenced
by this Note against any such funds or other assets, including but not limited
to, all money owed by Payee to Maker, each co-signer, endorser, surety or
guarantor whether or not due. Maker, each co-signer, endorser, surety or
guarantor acknowledge and agree that Payee may exercise its right of set-off to
pay all or any part of the outstanding principal balance and accrued interest
owed on this Note or on any other obligation of the Maker to the Payee against
any obligation Payee may have, now or hereafter, to pay money to Maker, each
co-signer, endorser, surety or guarantor. This right of set-off includes, but is
not limited to, the following:

 

(a)           Any deposit, account balance, securities account balance or
certificate of deposit balance Maker has with Payee whether special, general,
time, savings, checking or NOW account; and

 

(b)           Any money owing to Maker on an item presented to Payee or in
Payee’s possession for collection or exchange; and

 

(c)           Any repurchase agreement or any other non-deposit obligation or
any credit in favor of Maker.

 

If any such money is also owned by some other person who has not agreed to pay
this Note (such as another depositor on a joint account), Payee’s right of
set-off will extend to the amount which could be withdrawn or paid directly to
Maker on Maker’s request, endorsement or instruction alone. In addition, (where
Maker may obtain payment from Payee only with the endorsement or consent of
someone who has not agreed to pay this Note), Payee’s right of set-off will
extend to Maker’s interest in the obligation. Payee’s right of set-off will not
apply to any account if it clearly appears that Maker’s rights in the account
are solely as a fiduciary for another, such as security deposits that are
property of others but held by Maker in an account appropriately identified, or
to any account.

 

4

--------------------------------------------------------------------------------


 

which by its nature and applicable law (for example an IRA or other tax deferred
retirement account), must be exempt from the claims of creditors.  Maker hereby
appoints Payee as its attorney-in-fact and authorizes Payee to redeem or obtain
payment on any certificate of deposit in which Maker has an interest in order to
exercise Payee’s right of set-off. Such authorization applies to any certificate
of deposit even if not matured. Maker further authorizes Payee to assess and
withhold any early withdrawal penalty without liability against Payee in the
event such penalty is applicable as a result of Payee’s set-off against a
certificate of deposit prior to its maturity.

 

Payee’s right of set-off may be exercised upon an Event of Default:

 

(a)           Without prior demand or notice; and

 

(b)           Without regard to the existence or value of any collateral
securing this Note; and

 

(c)           Without regard to the number or creditworthiness of any other
persons who have agreed to pay this Note.

 

Payee will not be liable for dishonor of a check or other request for payment
where there is insufficient funds in the account (or other obligation) to pay
such request because of Payee’s exercise of its right of set-off. Maker agrees
to indemnify and hold Payee harmless from any person’s claims, arising as the
result of Payee’s right of set-off and the costs and expenses, including without
limitation, attorneys’ fees.

 

The Maker understands that the Payee may from time to time enter into a
participation agreement or agreements with one or more participants pursuant to
which such participant or participants shall be given participations in the loan
evidenced by this Note and that such participants may from time to time
similarly grant to other participants sub-participations in the loan evidenced
by this Note. The Maker agrees that any participant and any sub-participant may
exercise any and all rights of banker’s lien or set-off, whether arising by
operation of law or given to Payee by the provisions of this Note, with respect
to the Maker as fully as if such participant or sub-participant had made the
loan directly to the Maker. For the purposes of the paragraph only, the Maker
shall be deemed to be directly obligated to each participant or sub-participant
in the amount of its participating interest in the principal of, and the
interest on, the loan evidenced by this Note.

 

Taxes.  All parties liable for the payment of this Note agree to pay all
documentary stamp tax, nonrecurring intangible tax, and all interest and
penalties, if any, on this Note and advances hereunder and on any instrument
securing the foregoing or any guaranty thereof.

 

Collection Expenses.  All parties liable for the payment of the Note agree to
pay the Payee all costs incurred by the Payee, whether or not an action be
brought, in collecting the sums due under the Note, enforcing the performance
and/or protecting its rights under the Loan Documents and in realizing on any of
the security for the Note. Such costs and expenses shall include, but are not
limited to, filing fees, costs of publication, deposition fees, stenographer
fees, witness fees and other court and related costs. Sums advanced by the Payee
for the payment of collection costs and expenses shall accrue interest at the
Penalty Rate, from the time they are advanced or paid by the Payee, and shall be
due and payable upon payment by Payee without notice or demand and shall be
secured by the lien of the Mortgage.

 

Attorneys’ Fees.  All parties liable for the payment of the Note agree to pay
the Payee reasonable attorneys’ fees incurred by the Payee, whether or not an
action be brought, in collecting the sums due under the Note, enforcing the
performance and/or protecting its rights under the Loan Documents and in
realizing on any of the security for the Note. Such reasonable attorneys’ fees
shall include, but not be limited to, fees for attorneys, paralegals, legal
assistants, and expenses incurred in any and all judicial, bankruptcy,
reorganization, administrative, receivership, or other proceedings effecting
creditor’s rights and involving a claim under the Note or any Loan Document,
which such proceedings may arise before or after entry of a final judgment. Such
fees shall be paid regardless whether suit is brought and shall include all fees
incurred by Payee at all trial and appellate levels including bankruptcy court.
Sums advanced by the Payee for the payment of attorneys’ fees shall

 

5

--------------------------------------------------------------------------------


 

accrue interest at the Penalty Rate, from the time they are advanced by the
Payee, and shall be due and payable upon payment by Payee without notice or
demand and shall be secured by the lien of the Mortgage.

 

Waiver and Consent.  By the making, signing, endorsement or guaranty of this
Note:

 

(a)           Maker and each co-signer, endorser, surety or guarantor waive
demand, presentment, protest, notice of protest, notice of dishonor, suit
against any party and all of the requirements necessary to hold any maker,
co-signer, endorser, surety or guarantor liable;

 

(b)           Each co-signer, endorser, surety or guarantor consents to any
renewals or extensions of time for payment on this Note;

 

(c)           Maker and each co-signer, endorser, surety or guarantor consents
to Payee’s release of, agreement not sue, suspension of the right to enforce
this instrument against and discharge or compromise of any obligation of any
co-signer, endorser, surety or guarantor, all without notice to or further
reservations of rights against any of such parties, and all without in any way
affecting or releasing the liability of any of such parties;

 

(d)           Maker and each co-signer, endorser, surety or guarantor waive and
consent to the release, substitution, impairment, exchange and other dealing in
any manner with all or any portion of any collateral securing this Note and any
right of set-off that may now or hereafter secure this Note, all without notice
to or further reservations of rights against any of such parties, and all
without in any way affecting or releasing the liability of any of such parties,
even though such release, substitution, impairment, exchange or other dealing
may in any manner and to any extent impair any such collateral, lien or right of
set-off;

 

(e)           Each co-signer, endorser, surety or guarantor consents to any
modification of the terms of this Note or any other Loan Document;

 

(f)            Maker and each co-signer, endorser, surety or guarantor consent
to any and all sales, repurchases, participations and sub-participations of this
Note to or by any person or entity in any amounts and waive notice of such
sales, repurchases, participations and sub-participations of this Note;

 

(g)           Maker and each co-signer, endorser, surety or guarantor consent to
Payee’s right of set-off as well as any participant’s or sub-participant’s right
of set-off.

 

Usury Limitation.  The parties agree and intend to comply with the applicable
usury law, and notwithstanding anything contained herein or in any of the Loan
Documents, or other document related to the loan evidenced by this Note, the
effective rate of interest to be paid on this Note (including all costs, charges
and fees which are characterized as interest under applicable law) shall not
exceed the maximum contract rate of interest permitted under applicable law, as
it exists from time to time. Payee agrees not to knowingly collect or charge
interest (whether denominated as fees, interest or other charges) which will
render the interest rate hereunder usurious, and if any payment of interest or
fees by Maker to Payee would render this Note usurious, Maker agrees to give
Payee written notice of such fact with or in advance of such payment. If Payee
should receive any payment which constitutes interest under applicable law in
excess of the maximum lawful contract rate permitted under applicable law
(whether denominated as interest, fees or other charges), the amount of interest
received in excess of the maximum lawful rate shall automatically be applied to
reduce the principal balance, regardless of how such sum is characterized or
recorded by the parties.

 

Joint and Several.  The obligations of this Note shall be joint and several.

 

No Obligation to Extend.  On Maturity Date, or, if Maker shall have satisfied
the conditions for extension of the term of this Note to the Extended Maturity
Date, on Extended Maturity Date, Maker must repay the entire principal balance
of this Note and unpaid interest then due. The Payee is under no obligation to
refinance the Note at that time. Maker will therefore be required to make

 

6

--------------------------------------------------------------------------------


 

payment out of other assets Maker may own, or Maker will have to find a lender
willing to lend the money at prevailing market rates, which may be considerably
higher than the interest rate on this Note.

 

Disclaimer of Relationship.  The Maker and all co-signers, endorsers, sureties
and guarantors, if any, to this obligation acknowledge that:

 

(a)           The relationship between the Payee, Maker and any co-signer,
endorser, surety or guarantor is one of creditor and debtor and not one of
partner or joint venturer;

 

(b)           There exists no confidential or fiduciary relationship between
Payee and Maker and any co-signer, endorser, surety or guarantor imposing a duty
of disclosure upon the Payee; and

 

(c)           The Maker and any co-signer, endorser, surety or guarantor have
not relied on any representation of the Payee regarding the merits of the use of
proceeds of the loan. Maker and any co-signer, endorser, surety or guarantor
waive any and all claims and causes of action which exist now or may exist in
the future arising out of any breach or alleged breach of a duty on the part of
the Payee to disclose any facts material to this loan transaction and the use of
the proceeds.

 

Choice of Law and Venue.  This Note shall be governed by the Laws of the State
of Florida, and the United States of America, whichever the context may require
or permit. The Maker and all guarantors, if any, to this obligation expressly
agree that proper venue for any action which may be brought under this Note in
addition to any other venue permitted by law shall be any county in which
property encumbered by the Mortgage is located as well as Orange County,
Florida. Should Payee institute any action under this Note, the Maker and all
guarantors, if any, hereby submit themselves to the jurisdiction of any court
sitting in Florida.

 

Severability.  If any provision of this Note shall be held unenforceable or
void, then such provision shall be deemed severable from the remaining
provisions and shall in no way affect the enforceability of the remaining
provisions nor the validity of this Note.

 

Maker and Payee Defined.  The term “Maker” includes each and every person or
entity signing this Note and any co-signers, guarantors, their successors and
assigns; provided, however, that no party liable hereunder may assign or
transfer his, her or its obligation hereunder without the written consent of the
Payee. The term “Payee” shall include the Payee and any transferee and assignee
of Payee or other holder of this Note.

 

Captions and Pronouns.  The captions and headings of the various sections of
this Note are for convenience only, and are not to be construed as confining or
limiting in any way the scope or intent of the provisions hereof. Whenever the
context requires or permits, the singular shall include the plural, the plural
shall include the singular, and the masculine, feminine and neuter shall be
freely interchangeable.

 

Receipt of Copy.  By signing this Note, Maker acknowledges that it was read by
Maker prior to execution and a copy was received by Maker.

 

Time of the Essence.  Time is of the essence with respect to each provision in
this Note where a time or date for performance is stated. All time periods or
dates for performance stated in this Note are material provisions of this Note.

 

Documentary Stamps.  Florida Documentary stamp tax as required by Chapter 201 of
the Florida Statutes in the amount required by Florida law have been paid and
are affixed to the original Mortgage and Security Agreement, of even date
herewith, which secures this Note.

 

Waiver of Trial by Jury.  The Maker hereby, and the Payee by its acceptance of
this Note, knowingly, voluntarily and intentionally waive the right either may
have to a trial by

 

7

--------------------------------------------------------------------------------


 

jury in respect to any litigation arising out of, under, or in connection with
this Note and all Loan Documents and other agreements executed or contemplated
to be executed in connection herewith, or arising out of, under, or in
connection with any course of conduct, course of dealing, statements (whether
verbal or written) or action of either party, whether in connection with the
making of the loan, collection of the loan, or otherwise. This provision is a
material inducement for the Payee making the loan evidenced by this Note.

 

IN WITNESS WHEREOF, Maker has executed and delivered this instrument this day
and year first above written.

 

 

WICKHAM & 95 CORP., a Florida corporation

 

 

 

 

 

By:

 /s/ Ernie Euler

 

ERNIE EULER, President

 

 

 

 

 

LOT 90, L.L.C., a Florida limited liability company

 

 

 

 

 

By:

 /s/ Ernest C. Euler

 

ERNEST C. EULER, Manager

 

 

 

 

 

LOT 91, L.L.C., a Florida limited liability company

 

 

 

 

 

By:

 /s/ Ernest C. Euler

 

ERNEST C. EULER, Manager

 

STATE OF FLORIDA

 

COUNTY OF ORANGE

 

The foregoing instrument was acknowledged before me this 30th day of October,
2002, by ERNEST C. EULER a/k/a ERNIE EULER, as President of WICKHAM & 95 CORP.,
a Florida corporation on behalf of the corporation, as Manager of LOT 90,
L.L.C., a Florida limited liability company, on behalf of the company and as
Manager of LOT 91, L.L.C., a Florida limited liability company, on behalf of the
company. He is personally known to me or has produced Florida's driver’s license
as identification.

 

 

 

/s/ Gregory L. Holzhauer

FLORIDA DOCUMENTARY STAMPS REQUIRED TO BE PAID ON

 

Notary Public

THE INDEBTEDNESS EVIDENCED HEREBY HAVE BEEN PAID

 

Print Name:

 

AND AFFIXED TO THE ORIGINAL MORTGAGE

 

My Commission Expires:

DATED

  10-30-02.

 

 

 

 

 

 

 

 

[SEAL]

GREGORY L HOLZHAUER

 

 

 

MY COMMISSION # DC 839816

 

 

 

EXPIRES: August [ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

8

--------------------------------------------------------------------------------


 

 

Borrower Name:

Wickham & 95 Corp.

 

 

Lot 90, L.L.C.

 

 

Lot 91, L.L.C.

 

Project Name:

Shoppes at Lake Andrew

 

 

Viera, Florida

 

ALLONGE

 

Attached to that certain Promissory Note dated October 30, 2002 from WICKHAM &
95 CORP., a Florida corporation, LOT 90, L.L.C., a Florida limited liability
company and LOT 91, L.L.C., a Florida limited liability company to AMSOUTH BANK,
a bank organized under the laws of Alabama, in the original stated principal
amount of FIFTEEN MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($15,150,000.00).

 

Pay to the order of NATIONWIDE LIFE INSURANCE COMPANY, an Ohio corporation,
without recourse.

 

Date: February 24, 2004

 

 

AMSOUTH BANK, a bank organized

 

under the laws of Alabama

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name:

[ILLEGIBLE]

 

 

 

Its:

Vice President

 

 

 

(CORPORATE SEAL)

 

--------------------------------------------------------------------------------